UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1426



SIDNEY T. LEWIS, Executor and Heir of Estate
of Bettie Hamilton, In Re: The Estate of Ida
B. Yancey; TIMOTHY CONLEY, In Re: Heir of
Estate of Ida B. Yancey; ARNESHIA A. BAKER, In
Re: Heir of Estate of Ida B. Yancey,

                                           Plaintiffs - Appellants,

          versus


EMIGRANTS MORTGAGE COMPANY; PHILIP L. MCGRORY;
EMIGRANTS SAVINGS BANK; WENDY ALFORD, Vice
President, Emigrants Savings Bank,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-1585-DKC)


Submitted:   June 20, 2002                 Decided:   June 25, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Sidney T. Lewis, Timothy Conley, Arneshia A. Baker, Appellants Pro
Se. John Henry Zink, III, Daniel Patrick Moylan, VENABLE, BAETJER
& HOWARD, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Sidney Lewis, Timothy Conley, and Arneshia A. Baker appeal the

district court’s order granting summary judgment for Defendants in

this civil action.      We have reviewed the record and the district

court’s opinion and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.       Lewis v. Emigrants

Mortgage   Co.,   No.   CA-01-1585-DKC   (D.   Md.   Mar.   20,    2002).

Appellants’ motion for a mediation conference is denied.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                   2